DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2022 has been entered.
Response to Amendment
3.	The present office action is made in response to the Terminal Disclaimer and the amendment filed by applicant on 08/20/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 1-91-2, and 4-7 and canceled claims 10-20. There is not any claim being added into the application. As amended, the pending claims are claims 1-9 which claims are examined in the present office action.
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 08/20/2022, and applicant's arguments provided in the mentioned amendment, pages 5-8, have been fully considered and yielded the following conclusions.
A) Regarding to the rejections of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the office action of 05/20/2022, the amendments to the claims as provided in the amendment of 08/20/2022 and applicant’s arguments provided in the mentioned amendment, pages 5-6, have been fully considered but are not sufficient to overcome the rejections of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons #7-8 as set forth in the mentioned office action, pages 6-8. Thus, the rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the mentioned office action is repeated in the present office action.
In response to the rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the office action of 05/20/2022, applicant has amended the claims and also referred to the specification in paragraphs [0032]-[0033] to argue that the claims comply with the requirement of 35 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See amended claims 1 and 7 and applicant’s arguments in the amendment of 08/20/2022, pages 5-6. After review the claims and the mentioned paragraphs, the examiner respectfully disagree with applicant’s opinion.
Applicant is respectfully invited to review the specification, in particular, in paragraph [0032] in which the specification discloses that a) the chemical formula of the adhesive (103) is a R1 – F1 wherein F1 is one (or two or three or more) acrylate functional groups; b) the chemical formula of the second optical film (102) is a R2 – F2 wherein F2 is one (or two or three or more) acrylate functional groups; and c) the bonding between first (or third) acrylate functional group of the adhesive and the second acrylate functional group of the optical film is a first (or third) C – C double bond and a second C – C double bond of the second acrylate functional group to a C – C single bond to form a C – C single second between the first and second acrylate functional groups ( or between the third and second acrylate functional groups). However, the specification does not provide sufficient information/teachings regarding to the so-called “first acrylate functional groups” and “third acrylate function groups” of the adhesive and the so-called “second acrylate functional groups” of the plurality of first prisms (104X) of the plurality of microstructures (104) in the form of prisms so as to make enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is also noted that the specification does not disclose any description/teaching regarding to the so-called C – C double/single bond between the acrylate functional groups. 
In other words, one skilled in the art will not recognize/know about the structure of the so-called “acrylate functional groups” and the so-called “R1 – F1”, “R2 – F2” and “C – C single/double bond” mentioned in the present specification to make the invention without undue experimentations.
B) Regarding to the rejections of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 11 of U.S. Patent No. 10,613,258, as set forth in the office action of 05/20/2022, the submission of a Terminal Disclaimer of 08/20/2022, the amendments to the claims as provided in the amendment of 08/20/2022 and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the rejections of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 11 of U.S. Patent No. 10,613,258, as set forth in the mentioned office action.
C) Regarding to the rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kurachi et al (US Publication No. 2009/0213464) in view of Boyd et al (US Publication No. 2013/0004728) as set forth in the office action of 05/20/2022, the amendments to the claims as provided in the amendment of 08/20/2022 and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
5.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.         Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  In particular, the claim recites that the adhesive layer comprise a thermally-curable material having a plurality of first acrylate functional groups and the second optical film comprises a plurality of microstructures having a plurality of first prisms (104X) and a plurality of second prisms (104Y) where the plurality of first prisms (104X) each has a top planar surface and the plurality of prisms (104) have a plurality of a second acrylate functional groups, see claim 1 on lines 3-21; however, the disclosure does not provide sufficient information related to the so-called “acrylate functional groups” of the adhesive and the plurality of a second acrylate functional groups of the elevating portions each has a top surface of each of the microstructures for chemically bonded to each other so as to make enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
b) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above.  In particular, the claim recites that the adhesive layer comprise a thermally-curable material having a plurality of first acrylate functional groups and third acrylate functional groups, and the second optical film comprises a plurality of microstructures having a plurality of first and second prisms (104X, 104Y) where the plurality of first prisms (104X) of the plurality of microstructures each has a top planar surface and the plurality of first prisms have a plurality of a second acrylate functional groups; however, the disclosure does not provide sufficient information related to the so-called “first acrylate functional group” and “third acrylate functional groups” of the adhesive and the plurality of a second acrylate functional groups of the plurality of first prisms each has a top surface for chemically bonded to each other so as to make enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.       Claims 1-5 and 7-9, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al (US Publication No. 2009/0213464, of record) in view of Boyd et al (US Publication No. 2013/0004728) (of record) and Ohta et al (US Patent No. 7,961,278).
Kurachi et al discloses a light polarizing sheet (10) for use in an optical device, see paragraph [0001]. 
a) Regarding to the present claim 1, the light polarizing sheet as described in paragraphs [0060]-[0076] and shown in fig. 1 comprises the following features:
a1) a first optical film (14) having a first surface, see paragraphs [0060], [0067];
a2) a second optical film (12) having a plurality of prism elements (18) made by an active energy ray curing material such as acrylate resin wherein each prism element has a top surface (18a), see paragraphs [0061]-[0063]; 
a3) an adhesive layer made by thermal curing, UV curing, …, material such as acrylic, urethane, polyester, epoxy, … having the same index of refraction as that of the second optical film, see paragraphs [0073]-[0074], thus the materials used to make the adhesive layer is considered as a material which is both thermally cured material and photo-curable material. It is noted that that the adhesive layer is disposed between the first and second optical films as indicated/read in the paragraph [0073] of Kurachi et al;
a4) the adhesive layer has a second surface being disposed on the first surface of the optical film and a third surface opposite the second surface, see paragraphs [0232]-[0235] and fig. 24 which discloses an adhesive layer for bonding the top planar surface of each prism elements of the second optical film (204) to the first optical film (202);
There are two things missing from the light polarizing sheet provided by Kurachi et al as follow: First, Kurachi et al does not disclose that the adhesive layer comprises diffusing particles, and Second, while Kurachi et al discloses that the second optical film having a plurality of prisms wherein each prism has a top planar surface in contact with the surface of the adhesive; however, Kurachi et al does not disclose that the plurality of prisms comprises a plurality of first prisms having planar surface in contact with the surface of the adhesive and a plurality of second prisms which top surface of each second prism is not in contact with the surface of the adhesive ad the first prisms are alternatively arranged with respect to the second prisms. 
Regarding to the first feature missing from the light polarizing sheet provided by Kurachi et al, it is noted that an optical device having a plurality of optical layers and an adhesive layer for bonding the layers together is known to one skilled in the art as can be seen in the optical device provided by Boyd et al. In particular, Boyd et al discloses an optical device having a first optical element (2070), a second optical element (2030) having a plurality of projections (2050), and an adhesive layer (2060) wherein the adhesive layer comprises light-diffusing particles, see paragraphs [0104]-[0107] and [0198] and figs. 19-20. 
Regarding to the second feature missing from the light polarizing sheet provided by Kurachi et al, the structure pattern formed on a surface facing to a surface of an adhesive wherein the structure pattern comprises a plurality of first prisms having planar surface in contact with the surface of the adhesive and a plurality of second prisms which top surface of each second prism is not in contact with the surface of the adhesive ad the first prisms are alternatively arranged with respect to the second prisms is also disclosed by Boyd et al as can be seen in paragraphs [0199]-[0200] and shown in figs. 33-34 in which the structure (3320) comprises a plurality of first prisms (3350) and a plurality of second prisms (3360) alternatively arranged with respect to each other wherein each of the second prisms (3360) is not in contact with the surface of the adhesive (3420).
It is noted that while each first prism (3350) is penetrated into the adhesive (3420); however, an arrangement of an optical element having a structure pattern in the forms of a plurality of first prisms and a plurality of second prisms alternatively arranged with respect to each other wherein each of the first prism is either penetrated into the adhesive or in contact with the surface of the adhesive while each of the second prism is not in contact with the surface of the adhesive is disclosed in the art as can be seen in the optical stack provided by Ohta et al. 
In particular, Ohta discloses an optical stack constituted by an optical film (14) having a structure patterns in the form of prisms (14P), an adhesive layer (20) and a second optical film (17) wherein each of prisms (17P) is penetrated into the adhesive, see columns 8-9 and fig. 6A or each prism (14PS) is in contact, i.e., not penetrated into, the adhesive (20), see column 32 and fig. 13. It is also noted that all prisms each (14P or 14PS) has its top surface/peak in contact/penetrated into the adhesive, see columns 8-9 and 32 and figs. 6A and 13; however, all prisms comprises a set of first prisms with its top surface/prism is in contact with the adhesive (20)/first optical film (17) and a second set of second prisms with its top surface/peak is not in contact with the adhesive (20)/first optical film (17), see columns 32-33 and figs. 11A-11B.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical stack having a first optical film, a second optical film and adhesive layer as provided by Kurachi et al by using an adhesive layer having light-diffusing particles and an optical film having a structure pattern constituted by a plurality of first prisms having planar surface in contact with the surface of the adhesive and a plurality of second prisms which top surface of each second prism is not in contact with the surface of the adhesive and the first prisms are alternatively arranged with respect to the second prisms as suggested by Boyd et al and Ohta et al for the purpose of diffusing light passing through the layers and for reducing/compensating the “wet out” occurred due to the contact/penetration of all prisms with respect to an adhesive.
b) Regarding to present claim 2, it is noted that the claim is directed to a method step of making the top planar surface of each first prism thus such method step in an apparatus claimed is not germane to the issue of patentability of the apparatus itself and thus is not given a patentable weight.
c) Regarding to present claim 3, since the adhesive layer is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … then the weight ratio of the thermal curing material to the adhesive layer is 100% which meets the range recited in the claim;
d) Regarding to present claims 4 and 5, it is noted that the pitch (P1) of each prism elements (18) as provided by Kurachi et al is in a range of 10 to 50 microns, see paragraph [0064] and the width (S) of the top planar surface (18a) of each prism elements is less than 10% of the pitch thus the width of the top planar surface is in a range of 1 to 5 microns which meets the ranges as recited in present claims 4 and 5;
e) Regarding to the present claim 7, the adhesive is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … and the material of the second optical film having a plurality of prism elements made by active energy ray curing material such as acrylate resin then there is a bonding being formed between the adhesive layer and the second optical film. It is noted that while claim 7 recites that the adhesive layer has a third acrylate functional group; however, there is not any specific limitation being claimed to show the difference(s) between the first and third acrylate function groups thus the adhesive layer is considered as one having a plurality of acrylic functional groups in generally.
f) Regarding to present claim 8, since the adhesive layer is made by thermal curing, UV curing, …, materials such as acrylic, urethane, polyester, epoxy, … then the weight ratio of the thermal curing material to the adhesive layer is 100% which meets the range recited in the claim.
g) Regarding to present claim 9, since the materials used to make the adhesive layer and the second optical film are similar to those disclosed in the present specification and claimed in the present claims thus it is inherently that the adhesive force between the adhesive layer and the second optical film is the same as that recited in present claim 9.
10.	Claim 6, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al (US Publication No. 2009/0213464, of record) in view of Boyd et al (US Publication No. 2013/0004728) (of record) and Ohta et al (US Patent No. 7,961,278) and further in view of Epstein et al (US Patent No. 7,478,913).
Regarding to the present claim 6, it is noted that the combined product as provided by Kurachi et al, Boyd et al and Ohta et al does not positively disclose that the surface of each second prism is a planar surface; however, such a planar configuration/shape of the top surface of each second prism as claimed is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification [0025] and figs. 4A – 4B in which the disclosure discloses that the top surface of each prism (104Y) has either a flat shape or a sharp shape. 
Further, an optical element having a structure pattern formed on its surface wherein the pattern comprises a plurality of prisms which the top surface of each prism has either a flat/planar shape for a sharp shape is known to one skilled in the art as can be seen in the optical element provided by Epstein et al, see column 8 and figs, 4A – 4B. It is also noted that the pattern comprises a plurality of first prisms (422) and a plurality of second prisms (424) wherein the height of each prism is the same, see column 8 and fig. 4B; however, the pattern comprises a plurality of first prisms and a plurality of second prisms wherein the height of each second prism is less than that of each first prism, see columns 8-9 and figs. 4B and 4C. Thus, absent of showing any criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Kurachi et al, Boyd et al and Ohta et al by using any suitable shape including a flat/planer shape for each of the prism as suggested by Epstein to meet a particular application.
Conclusion
11.	The US Publication No. 2008/0049330 is cited as of interest in that it discloses an optical stack having two optical layers (42, 44) and an adhesive (46) for bonding the two optical layers wherein the second optical layer (42) comprises a structure pattern formed on its surface facing the adhesive. The pattern comprises a plurality of first prims (58) and a plurality of second prisms (60) wherein each of second prism is not in contact with the bottom surface of the adhesive.
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872